UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 96-1653



EDWARD L. DUTTON,

                                             Plaintiff - Appellant,

         versus

MONTGOMERY    COUNTY     GOVERNMENT;    OFFICER
PREISSIG,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Cumberland. Deborah K. Chasanow, District Judge.
(CA-94-1835-DKC)


Submitted:   March 27, 1997                 Decided:   April 2, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Edward L. Dutton, Appellant Pro Se. Linda B. Thall, Senior Assis-
tant County Attorney, Rockville, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward L. Dutton appeals the jury verdict against him in this

action. Because Dutton was disrupting a criminal proceeding in

state court, he was handcuffed in the hallway and taken into cus-

tody for a short time, before he was released at the courthouse. He

alleges that he was physically abused during this period. Dutton
challenges the district court's ruling that he could not call as a

witness the judge whose trial was disrupted. But the disputed

actions took place outside the judge's presence, and a tape which

was played before the jury contained all the judge's statements at
the time. Therefore, the district court did not err in denying

Dutton's request to call the judge as a witness. We affirm the

judgment against Dutton rendered by the jury. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2